TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00683-CV


   In re Nelson Partners, LLC; NP Skyloft Equity, LLC ; and Nelson Brothers Property
           Management, Inc. d/b/a Nelson Partners Property Management, Inc.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We lift

our stay entered on December 28, 2021, and deny real party in interest’s motion to dismiss and

Rule 24.4 emergency motion.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: January 25, 2022